DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 25-41 are pending in the application.
Applicant’s amendment to the claims, filed on October 29, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on October 29, 2021, is acknowledged.
Applicant’s remarks filed on October 29, 2021 in response to the final rejection mailed on May 14, 2021 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.
Claims 6, 25, 26, and 28-41 are being examined on the merits. 

Specification/Informalities
The objection to the disclosure because of a non-compliant sequence listing incorporation-by-reference statement is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
Claims 28 and 29 are objected to in the recitation of “product from the from the fermentation” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “product from the fermentation”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 36 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 36 is indefinite because claim 36 depends from itself. 

Claim Rejections - 35 USC § 102/103
The rejection of claim 6 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barrett et al. (US 2020/0165592 A1, with priority to February 2, 2017; cited on Form PTO-892 mailed on December 14, 2020; hereafter “Barrett”) is withdrawn in view of the applicant’s instant amendment to claim 6 to recite “wherein liquefaction of step (a) is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism”. 

Claim Rejections - 35 USC § 103
Claims 6, 25, 26, and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Deinhammer et al. (US 2014/0273135 A1; cited on Form PTO-892; hereafter “Deinhammer”) in view of Barrett (supra). 
Claims 6, 25, 26, and 28-40 are drawn to a method of producing a fermentation product from a starch-containing material, said method comprising: 
(a) liquefying said starch-containing material with an alpha-amylase at a temperature above the initial gelatinization temperature; 
(b) saccharifying the liquefied mash from step (a); and 
(c) fermenting the saccharified material of step (b) with a fermenting organism;
wherein liquefaction of step (a) is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism; and 
Saccharomyces cerevisiae and comprises a heterologous polynucleotide encoding a second protease.
Claim 41 is drawn to a method of producing a fermentation product from a starch-containing material, said method comprising: 
(a) liquefying said starch-containing material with an alpha-amylase at a temperature above the initial gelatinization temperature; 
(b) saccharifying the liquefied mash from step (a); and 
(c) fermenting the saccharified material of step (b) with a fermenting organism; 
wherein liquefaction of step (a) is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism; 
wherein liquefaction of step (a) is performed at a temperature in the range from 70-100°C, and wherein saccharification of step (b) and fermentation of step (c) are performed simultaneously in a simultaneous saccharification and fermentation (SSF) at a temperature from 25°C to 40°C; and 
wherein the fermenting organism is Saccharomyces cerevisiae and comprises a heterologous polynucleotide encoding a second protease.
Regarding claims 6, 39, and 41, the reference of Deinhammer discloses a process for producing a fermentation product comprising the steps of: 
(a) liquefying a starch-containing material at a temperature in the range from 60-80°C using: a bacterial alpha-amylase; a raw starch hydrolyzing alpha-amylase; a carbohydrate-source generating enzyme having a heat stability at 70°C, pH 5.3, of at least 70%: 

(c) fermenting using a fermenting organism, 
wherein a protease is present or added during liquefaction (claims 1 and 10).
Regarding claims 26 and 41, Deinhammer discloses the saccharification and fermentation steps are carried out simultaneously (SSF process) (paragraph [0050]). 
Regarding claims 28 and 29, Deinhammer discloses that subsequent to fermentation, the fermentation product may be separated from the fermentation medium and the slurry may be distilled to extract the desired fermentation product (paragraph [0068]). 
Regarding claim 30, Deinhammer discloses the fermentation product is preferably ethanol (claim 2). 
Regarding claims 31, 32, and 41, Deinhammer disclose the fermenting organism is Saccharomyces cerevisiae (paragraph [0064]). 
Regarding claims 40 and 41, Deinhammer disclose SSF is carried out at a temperature from 25 to 40 °C (paragraph [0062]). 
The differences between Deinhammer and the claimed invention are:
1)	Deinhammer does not disclose the fermenting organism comprises a heterologous polynucleotide encoding a protease as recited in claims 6, 36, and 41; 
2) Deinhammer does not disclose the fermentation step is performed under conditions of less than 1000 ppm total of supplemental urea and supplemental ammonium hydroxide as recited in claims 25 and 33-35; 
3) Deinhammer does not disclose the fermenting organism comprises a heterologous polynucleotide encoding a glucoamylase as recited in claim 37; and

Regarding differences 1), 3), and 4), the reference of Barrett teaches that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett teaches that addition of proteases increases the rate of fermentation by supplying free amino acids with a decrease in the supply of additional nitrogen, resulting in a cost savings, efficiency of the fermentation, and increased ethanol yield (paragraph [0004]). Barrett teaches a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]). Barrett teaches serine proteases are one of the six categories of proteases (paragraph [0019]). Barrett teaches the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]). Barrett teaches the use of the recombinant yeast host cell avoids the need of adding external source of purified enzymes during fermentation (paragraph [0080]). 
Regarding difference 2), Barrett teaches fermentation of corn mash by a Saccharomyces cerevisiae strain expressing a heterologous protease and 650 ppm or 325 ppm urea (e.g., paragraph [0090]) or in the absence of urea (paragraph [0091]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deinhammer and Barrett to modify the fermenting organism of the method of Deinhammer to express a S. cerevisiae strain expressing a heterologous protease in the presence of 650 ppm urea, 325 ppm urea, or in the absence of urea. Therefore, the method of claims 6, 25, 26, and 28-41 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 10 of U.S. Patent 8,883,456 B2 in view of Barrett (supra) is withdrawn in view of the applicant’s instant amendment to claim 6 to recite “liquefying said starch-containing material with an alpha-amylase at a temperature above the initial gelatinization temperature”. Claim 1 of the ‘456 patent requires “a temperature below the initial gelatinization temperature of the starch containing material”. 
 
The rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8 of U.S. Patent 9,677,094 B2 in view of Barrett (supra) is withdrawn in view of the applicant’s instant amendment to claim 6 to recite “liquefying said starch-containing material… wherein liquefaction of step (a) is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism. The claims of the ‘094 patent do 

The rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 18 of U.S. Patent 10,640,794 B2 in view of Barrett (supra) is withdrawn in view of the applicant’s instant amendment to claim 6 to recite “liquefying said starch-containing material… wherein liquefaction of step (a) is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism. The claims of the ‘794 patent do not teach or suggest liquefaction is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism.

The rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent 10,676,727 B2 in view of Barrett (supra) is withdrawn in view of the applicant’s instant amendment to claim 6 to recite “liquefying said starch-containing material… wherein liquefaction of step (a) is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism. The claims of the ‘727 patent do not teach or suggest liquefaction is conducted prior to steps (b) and (c) in the presence of an exogenously added first protease not expressed by the fermenting organism.

supra) and Barrett (supra).
The differences between the claims of the ‘419 patent and the claimed invention are:	the claims of the ‘419 patent do not recite the fermenting organism is S. cerevisiae and comprises a heterologous polynucleotide encoding a protease as recited in claims 6, 36, and 41; and the claims of the ‘419 patent do not recite the additional limitations of claims 25 and 31-38. 
Regarding claims 6 and 41, the reference of Deinhammer discloses a process for producing a fermentation product comprising the steps of: 
(a) liquefying a starch-containing material at a temperature in the range from 60-80°C using: a bacterial alpha-amylase; a raw starch hydrolyzing alpha-amylase; a carbohydrate-source generating enzyme having a heat stability at 70°C, pH 5.3, of at least 70%: 
(b) saccharifying using a carbohydrate-source generating enzyme; 
(c) fermenting using a fermenting organism, 
wherein a protease is present or added during liquefaction (claims 1 and 10).
Regarding claims 31, 32, and 41, Deinhammer teaches the fermenting organism is Saccharomyces cerevisiae (paragraph [0064]). 
Regarding claims 6, 31, 32, 36-38, and 41, the reference of Barrett teaches that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett 
Regarding claims 25 and 33-35, Barrett teaches fermentation of corn mash by a Saccharomyces cerevisiae strain expressing a heterologous protease and 650 ppm or 325 ppm urea (e.g., paragraph [0090]) or in the absence of urea (paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the claims of the ‘419 patent according to Deinhammer and Barrett. One would have been motivated to and would have had a reasonable expectation of success to modify the process of the claims of the ‘419 patent according to Deinhammer and Barrett because Deinhammer and Barrett acknowledge such modifications for an ethanol fermentation process using a fermenting organism including S. cerevisiae. Therefore, the method of claims 6, 25, 26, and 28-41 are unpatentable over the claims of the ‘419 patent in view of Deinhammer and Barrett.

supra) and Barrett (supra).
The differences between the claims of the ‘095 patent and the claimed invention are:	the claims of the ‘095 patent do not recite the fermenting organism comprises a heterologous polynucleotide encoding a protease as recited in claims 6, 36, and 41; and the claims of the ‘095 patent do not recite the additional limitations of claims 25, 28-38, 40, and 41. 
Regarding claims 28 and 29, Deinhammer teaches that subsequent to fermentation, the fermentation product may be separated from the fermentation medium and the slurry may be distilled to extract the desired fermentation product (paragraph [0068]). 
Regarding claim 30, Deinhammer teaches the fermentation product is preferably ethanol (claim 2). 
Regarding claims 31, 32, and 41, Deinhammer teaches the fermenting organism is Saccharomyces cerevisiae (paragraph [0064]). 
Regarding claims 40 and 41, Deinhammer teaches SSF is carried out at a temperature from 25 to 40 °C (paragraph [0062]). 
Regarding claims 6, 30-32, 36-38, and 41, the reference of Barrett teaches that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett teaches that addition of proteases increases the rate of fermentation by supplying free 
Regarding claims 25 and 33-35, Barrett teaches fermentation of corn mash by a Saccharomyces cerevisiae strain expressing a heterologous protease and 650 ppm or 325 ppm urea (e.g., paragraph [0090]) or in the absence of urea (paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the claims of the ‘095 patent according to Deinhammer and Barrett. One would have been motivated to and would have had a reasonable expectation of success to modify the process of the claims of the ‘095 patent according to Deinhammer and Barrett because Deinhammer and Barrett acknowledge such modifications for an ethanol fermentation process using a fermenting organism. Therefore, the method of claims 6, 25, 26, and 28-41 are unpatentable over the claims of the ‘095 patent in view of Deinhammer and Barrett.

supra) and Barrett (supra). 
The differences between the claims of the ‘094 patent and the claimed invention are: the claims of the ‘094 patent do not recite liquefaction in the presence of an exogenously added protease not expressed by the yeast as recited in claims 6 and 41; the claims of the ‘094 patent do not recite the yeast comprises a heterologous polynucleotide encoding a protease as recited in claims 6, 36, and 41; and the claims of the ‘094 patent do not recite the additional limitations of claims 25, 28, 29, 31-38, 40, and 41. 
Regarding claims 6 and 41, the reference of Deinhammer teaches including a protease in the liquefaction process (claims 1 and 10).
Regarding claims 28 and 29, Deinhammer teaches that subsequent to fermentation, the fermentation product may be separated from the fermentation medium and the slurry may be distilled to extract the desired fermentation product (paragraph [0068]). 
Regarding claims 31, 32, and 41, Deinhammer teaches the fermenting organism is Saccharomyces cerevisiae (paragraph [0064]). 
Regarding claims 40 and 41, Deinhammer teaches SSF is carried out at a temperature from 25 to 40 °C (paragraph [0062]). 
Regarding claims 6, 30-32, 36-38, and 41, the reference of Barrett teaches that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett teaches that addition of proteases increases the rate of fermentation by supplying free amino acids with a decrease in the supply of additional nitrogen, resulting in a cost savings, efficiency of the fermentation, and increased ethanol yield (paragraph [0004]). Barrett teaches a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]). Barrett teaches serine proteases are one of the six categories of proteases (paragraph [0019]). Barrett teaches the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]). Barrett teaches the use of the recombinant yeast host cell avoids the need of adding external source of purified enzymes during fermentation (paragraph [0080]). 
Regarding claims 25 and 33-35, Barrett teaches fermentation of corn mash by a Saccharomyces cerevisiae strain expressing a heterologous protease and 650 ppm or 325 ppm urea (e.g., paragraph [0090]) or in the absence of urea (paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the claims of the ‘094 patent according to Deinhammer and Barrett. One would have been motivated to and would have had a reasonable expectation of success to modify the process of the claims of the ‘094 patent according to Deinhammer and Barrett because Deinhammer and Barrett acknowledge such modifications for an ethanol fermentation process using a yeast. 

Claims 6, 25, 26, and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent 10,676,727 B2 (cited on Form PTO-892; hereafter “727 patent”) in view of Deinhammer (supra) and Barrett (supra). 
The differences between the claims of the ‘094 patent and the claimed invention are: the claims of the ‘727 patent do not recite liquefaction in the presence of an exogenously added protease not expressed by the yeast as recited in claims 6 and 41; the claims of the ‘727 patent do not recite the yeast comprises a heterologous polynucleotide encoding a protease as recited in claims 6, 36, and 41; and the claims of the ‘727 patent do not recite the additional limitations of claims 25, 26, and 28-41. 
Regarding claims 6 and 41, the reference of Deinhammer teaches including a protease in the liquefaction process (claims 1 and 10).
Regarding claims 26 and 41, Deinhammer discloses the saccharification and fermentation steps are carried out simultaneously (SSF process) (paragraph [0050]). 
Regarding claims 28 and 29, Deinhammer discloses that subsequent to fermentation, the fermentation product may be separated from the fermentation medium and the slurry may be distilled to extract the desired fermentation product (paragraph [0068]). 
Regarding claim 30, Deinhammer discloses the fermentation product is preferably ethanol (claim 2). 
Saccharomyces cerevisiae (paragraph [0064]). 
Regarding claim 39, Deinhammer teaches liquefying a starch-containing material at a temperature in the range from 60-80°C (claim 1).
Regarding claims 40 and 41, Deinhammer teaches SSF is carried out at a temperature from 25 to 40 °C (paragraph [0062]). 
Regarding claims 6, 30-32, 36-38, and 41, the reference of Barrett teaches that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett teaches that addition of proteases increases the rate of fermentation by supplying free amino acids with a decrease in the supply of additional nitrogen, resulting in a cost savings, efficiency of the fermentation, and increased ethanol yield (paragraph [0004]). Barrett teaches a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]). Barrett teaches serine proteases are one of the six categories of proteases (paragraph [0019]). Barrett teaches the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]). Barrett teaches the use of the recombinant yeast host cell avoids the need of adding external source of purified enzymes during fermentation (paragraph [0080]). 
Saccharomyces cerevisiae strain expressing a heterologous protease and 650 ppm or 325 ppm urea (e.g., paragraph [0090]) or in the absence of urea (paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the claims of the ‘727 patent according to Deinhammer and Barrett. One would have been motivated to and would have had a reasonable expectation of success to modify the process of the claims of the ‘727 patent according to Deinhammer and Barrett because Deinhammer and Barrett acknowledge such modifications for an ethanol fermentation process using a yeast. Therefore, the method of claims 6, 25, 26, and 28-41 are unpatentable over the claims of the ‘727 patent in view of Deinhammer and Barrett.

Claims 6, 25, 26, and 28-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-36 of co-pending Application No. 17/260,516 (hereafter “’516 application”) in view of Deinhammer (supra) and Barrett (supra).
The differences between the claims of the ‘516 application and the claimed invention are: the claims of the ‘516 application do not recite liquefaction at a temperature above the initial gelatinization temperature or at a temperature in the range from 70-100 °C as recited in claims 6, 39, and 41; and the claims of the ‘516 application do not recite the additional limitations of claims 25, 29, 33-36, 38, 40, and 41.  
Regarding claims 6, 39, and 41, the reference of Deinhammer discloses a process for producing a fermentation product comprising the steps of: 

(b) saccharifying using a carbohydrate-source generating enzyme; 
(c) fermenting using a fermenting organism, 
wherein a protease is present or added during liquefaction (claims 1 and 10).
Regarding claim 29, Deinhammer teaches that subsequent to fermentation, the fermentation product may be separated from the fermentation medium and the slurry may be distilled to extract the desired fermentation product (paragraph [0068]). 
Regarding claims 40 and 41, Deinhammer teaches SSF is carried out at a temperature from 25 to 40 °C (paragraph [0062]). 
Regarding claims 6, 36, 38, and 41, the reference of Barrett teaches that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett teaches that addition of proteases increases the rate of fermentation by supplying free amino acids with a decrease in the supply of additional nitrogen, resulting in a cost savings, efficiency of the fermentation, and increased ethanol yield (paragraph [0004]). Barrett teaches a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]). Barrett teaches serine proteases are one of the six categories of proteases (paragraph [0019]). Barrett teaches the recombinant yeast host cell additionally expresses a 
Regarding claims 25 and 33-35, Barrett teaches fermentation of corn mash by a Saccharomyces cerevisiae strain expressing a heterologous protease and 650 ppm or 325 ppm urea (e.g., paragraph [0090]) or in the absence of urea (paragraph [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the claims of the ‘516 application according to Deinhammer and Barrett. One would have been motivated to and would have had a reasonable expectation of success to modify the process of the claims of the ‘516 application according to Deinhammer and Barrett because Deinhammer and Barrett acknowledge such modifications for an ethanol fermentation process using a fermenting organism including S. cerevisiae. Therefore, the method of claims 6, 25, 26, and 28-41 are unpatentable over the claims of the ‘516 application in view of Deinhammer and Barrett.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 25, 26, and 28-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 7, 10, and 15 of co-pending Application No. 17/259,214 (hereafter “’214 application”) in view of Deinhammer (supra) and Barrett (supra).

Regarding claims 6, 39, and 41, the reference of Deinhammer discloses a process for producing a fermentation product comprising the steps of: 
(a) liquefying a starch-containing material at a temperature in the range from 60-80°C using: a bacterial alpha-amylase; a raw starch hydrolyzing alpha-amylase; a carbohydrate-source generating enzyme having a heat stability at 70°C, pH 5.3, of at least 70%: 
(b) saccharifying using a carbohydrate-source generating enzyme; 
(c) fermenting using a fermenting organism, 
wherein a protease is present or added during liquefaction (claims 1 and 10).
Regarding claims 28 and 29, Deinhammer teaches that subsequent to fermentation, the fermentation product may be separated from the fermentation medium and the slurry may be distilled to extract the desired fermentation product (paragraph [0068]). 
Regarding claims 32 and 41, Deinhammer teaches the fermenting organism is Saccharomyces cerevisiae (paragraph [0064]). 

Regarding claims 40 and 41, Deinhammer teaches SSF is carried out at a temperature from 25 to 40 °C (paragraph [0062]). 
Regarding claims 6, 36-38, and 41, the reference of Barrett teaches that Saccharomyces cerevisiae is used in the commercial production of ethanol and while S. cerevisiae is proficient in fermenting glucose to ethanol, its ability to generate nitrogen is limited and can require the exogenous addition of urea (paragraph [0002]). Barrett teaches that addition of proteases increases the rate of fermentation by supplying free amino acids with a decrease in the supply of additional nitrogen, resulting in a cost savings, efficiency of the fermentation, and increased ethanol yield (paragraph [0004]). Barrett teaches a recombinant yeast host cell expressing a heterologous protease for increasing the fermentation rate as well as overall ethanol yield (paragraph [0018]). Barrett teaches serine proteases are one of the six categories of proteases (paragraph [0019]). Barrett teaches the recombinant yeast host cell additionally expresses a heterologous glucoamylase (paragraph [0048]) and a heterologous alpha-amylase (paragraph [0065]). Barrett teaches the use of the recombinant yeast host cell avoids the need of adding external source of purified enzymes during fermentation (paragraph [0080]). 
Regarding claims 25 and 33-35, Barrett teaches fermentation of corn mash by a Saccharomyces cerevisiae strain expressing a heterologous protease and 650 ppm or 325 ppm urea (e.g., paragraph [0090]) or in the absence of urea (paragraph [0091]). 
S. cerevisiae. Therefore, the method of claims 6, 25, 26, and 28-41 are unpatentable over the claims of the ‘516 application in view of Deinhammer and Barrett.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The examiner has made an earnest attempt to identify those patents and/or co-pending applications for purposes of rejecting or provisionally rejecting the claims for double patenting. However, it is noted that numerous co-pending applications have been filed and/or continue to be filed, and/or patents have issued disclosing subject matter that appears to be related to the instant application. In the interest of compact prosecution, the examiner requests that: 1) applicants identify any patent(s) and/or co-pending application(s) that claim(s) subject matter that may necessitate a new double patenting rejection, an obviousness-type double patenting rejection, a provisional double patenting rejection, or a provisional obviousness-type double patenting rejection; 2) identify the claims of the patents and/or co-pending applications that claim identical or similar subject matter; 3) identify the corresponding claims of the instant application, e.g., cancel claims to preempt a statutory double patenting rejection and/or file a terminal disclaimer to preempt an obvious-type double patenting rejection or provisional rejection. Applicants’ cooperation in following steps 1) to 4) above is appreciated as this will allow the examiner to focus on more substantive issues in the examination of the instant application.  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desobgo et al. (“Modelling and Optimizing of Mashing Enzymes - Effect on Yield of Filtrate of Unmalted Sorghum by Use of Response Surface Methodology”, J. Inst. Brew. 116:62-69, 2010) discloses that a combination of alpha-amylase and protease facilitates mash hydrolysis (p. 66, column 1; Table III), noting that the action of protease in liberating protein embedded starch granules was of great importance in liquefying starch by alpha-amylase (p. 67, column 1). 

Conclusion
Status of the claims:
Claims 6 and 25-41 are pending.
Claim 27 is withdrawn from consideration.
Claims 6, 25, 26, and 28-41 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656